DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. US Patent Application Publication 2012/0283682 in view of Dobrin et al. USPN 5571096.

As to claim 1, Otsubo teaches an underpants-type disposable diaper 12 (Figure 1), in which a front side outer member 20 disposed in a front body 2 and a back side outer member 30 disposed in a back body 3 are separately provided (Figure 3), the front side outer member 20 and the back side outer member 30 are spaced apart in the front-back direction at the middle in the front-back direction (Figures 3 and 4); 

an inner member 50 having a liquid pervious top sheet 55, a liquid impervious sheet 57, and an absorber 54 interposed therebetween extends in the front-back direction from the front side outer member 20 to the back side outer member 30 (Figure 4; paragraph 

a cover nonwoven fabric 56 covering a back surface (back surface of sheet 57; Figure 4) of the inner member is provided from between the front side outer member 20 and the inner member 50 to between the back side outer member 30 and the inner member 50 (Figure 4; paragraphs 0039, 0042), 

both sides 7a of the front side outer member 20 and both sides 7b of the back side outer member 30 are joined to each other (Figure 1; paragraph 0028), 

a waist opening 5/6 and a pair of right and left leg openings7c are included (Figures 1 and 2; paragraph 0027), and elastic members 25/26, 35/36 are incorporated in the front side outer member 20 and the back side outer member 30, respectively (Figures 2-4; paragraphs 0041-0046), wherein 

Otsubo is silent as to the cover nonwoven fabric 56 is provided with a plurality of holes.   Dobrin teaches an absorbent article having a nonwoven outer cover that is vapor permeable provided by apertures for the benefit of providing breathable material which permits vapors to escape form the absorbent article while still preventing liquid exudates from passing through the outer cover (Dobrin col. 7, line 65 through col. 8, line 17; col. 10, lines 8-33).  It would have been obvious to one having ordinary skill in the art to modify the cover with apertures for the benefits Dobrin teaches.



The holes of Otsubo/Dobrin penetrating a front surface and a back surface of the cover nonwoven fabric (Dobrin Figures 2-4).  Dobrin shows the pores extending the length of the outer cover, which would be present in Otsubo from between the front side outer member 20 and the inner member 50 to between the back side outer member 30 and the inner member at intervals – where Dobrin teaches an aperture pattern (Dobrin col. 8, lines 4-11), and 

the front side outer member 20 and the back side outer member 30 have, at least at portions overlapping with the cover nonwoven fabric 56 and not having any elastic member (Figure 4), a total luminous transmittance of 50% or more (Otsubo paragraph 0031). As to claim 2, Otsubo teach the article further comprising inner decorative printing 23,33 on films 22, 32, which is visible on outer surfaces of the front side outer member 20 and the back side outer member 30 (Figures 4, 6, and 8; paragraphs 0030-0031), on the liquid impervious sheet at least in a region thereof, which overlaps the front side outer member and the back side outer member (Figures 4 and 6, paragraphs 0030-0031), wherein the inner decorative printing overlaps with the holes at least in a part of the cover nonwoven fabric as the films 22, 32 overlap the cover nonwoven fabric 56 (Figure 4). As to claim 3, Otsubo teaches at least either of a region where the front side outer member 20 and the cover nonwoven fabric 56 overlap with each other (Figure 4) and a region where the back side outer member 30 and the cover nonwoven fabric 56 overlap with each other (Figure 4) includes, on an outer side of the cover nonwoven fabric 56, a portion provided with an outer decorative sheet 42  - in the crotch section of the backsheet 41, which overlays the cover nonwoven 56 - having outer decorative printing 44a,44b and a portion not having the outer decorative sheet (Figure 4). As to claim 4, Otsubo teaches the inner decorative printing 23,33 is a continuous decorative printing comprising a plurality of elements regularly repeating in the front-back direction and the width direction (Figure 6), and the outer decorative printing  44a,44b is an intermittent decorative printing arranged only in one or both of front and back sides of a product (Figure 6). As to claims 5  and 7-9, Otsubo teaches at least either of the front side outer member 20 and the back side outer member 30 is joined to the inner member 50, at regions overlapping with both end portions  50,51 in the width direction of the inner member, and is not joined or is intermittently and peelably joined to the inner member, at a part on a crotch side 40 (Figures 3 and 4; paragraphs 0038, 0044) or a whole part in the front-back direction of a region between the regions overlapping with the both end portions in the width direction of the inner member. 
Allowable Subject Matter
Claims 6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Otsubo is considered the closest prior art and does not teach a gather nonwoven fabric forming an outer surface from the base to the tip of the side gathers where the gather nonwoven fabric has a total luminous transmittance as claimed. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nhan et al. US 2012/0157948 is cited to show a nonwoven outer cover with apertures.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-5 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6, and 7 of copending Application No. 16/303,466. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the copending application in that it does not set forth the location of the side edges of the cover nonwoven.  Additionally, the subject matter of the present application substantially overlaps the subject matter of the copending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781